


116 HR 7568 IH: Public Safety Officer Support Act of 2020
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7568
IN THE HOUSE OF REPRESENTATIVES

July 9, 2020
Mr. Trone (for himself and Mr. Reschenthaler) introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To amend the Omnibus Crime Control and Safe Streets Act of 1968 to authorize public safety officer death benefits to officers suffering from post-traumatic stress disorder, and for other purposes.


1.Short titleThis Act may be cited as the Public Safety Officer Support Act of 2020. 2.FindingsCongress finds the following:
(1)Every day, public safety officers, including police officers, firefighters, emergency medical technicians, and others, work to maintain the safety, health, and well-being of the communities they serve.  (2)From time to time this means being called to respond to stressful and potentially traumatic situations, sometimes even putting their own lives in danger. 
(3)This work not only puts them at risk for experiencing harm, serious injury, and severe trauma, but also places them at up to 25.6 times higher risk for developing post-traumatic stress disorder when compared to those without such experiences.  (4)Psychological evidence indicates law enforcement officers experience significant job-related stressors and exposures that may confer increased risk for mental health morbidities (for example post-traumatic stress disorder, and suicidal thoughts and behaviors), and hastened mortality. 
(5)Public safety officers often do not have the resources or support they need, leaving them at higher risk for long-term mental health consequences.  (6)In 2017, the Department of Justice approved 481 Public Safety Officer Benefit (PSOB) claims, but not one of them for the over 240 public safety officers who died by suicide that year.
(7)As it currently stands, officers who have died or are disabled as a result of suicide or post-traumatic stress disorder do not qualify for this program, despite officers being more likely to die by suicide than in the line of duty. 3.Public safety officer death benefits for post-traumatic stress disorderSection 1201 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10281) is amended by adding at the end the following: 

(o)As determined by the Bureau— (1)post-traumatic stress disorder suffered by a public safety officer, and diagnosed by a licensed medical or mental health professional, shall be presumed to constitute a personal injury within the meaning of subsection (a), sustained in the line of duty by the officer, if the officer, while on duty, engages in situations involving stressful, tensional, or traumatic law enforcement, fire suppression, rescue, hazardous material response, emergency medical services (including responding to opioid overdoses, or traumatic psychological or psychiatric distress calls), prison security, disaster relief, or other emergency response activity; and
(2)in the case that a public safety officer described in paragraph (1) dies by suicide (for purposes of a claim under subsection (a)), or is permanently and totally disabled as a result of post-traumatic stress disorder, including as a result of attempted suicide (for purposes of a claim under subsection (b)), such death or disability shall be presumed to be a direct and proximate result of such engagement, unless competent psychological or medical evidence establishes that the post-traumatic stress disorder was unrelated to the engagement or was directly and proximately caused by something other than the mere presence of post-traumatic stress disorder risk factors. For purposes of paragraph (2), a public safety officer shall be considered permanently and totally disabled as a result of post-traumatic stress disorder if the officer is unable to serve as a public safety officer in the same or substantially similar role as the officer was serving prior to suffering from post-traumatic stress disorder. . 4.GAO reportOn the date that is one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on benefits issued pursuant to subsection (o) of section 1201 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10281), as added by this Act, and any recommendations to improve such subsection. 

